Citation Nr: 1448474	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-46 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral foot disability, including bilateral pes planus (flat foot) and bilateral foot polyneuropathy.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1969 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2014, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in orthopedic surgery with regard to the claim of service connection for a bilateral foot disability.  In June 2014, the requested VHA opinion was incorporated into the record and in July 2014, the Veteran and his representative were provided with a copy of the VHA opinion.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran experienced bilateral foot pain in service.

2.  The Veteran has currently diagnosed bilateral pes planus and bilateral foot polyneuropathy.

3.  Symptoms of bilateral foot polyneuropathy were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

4.  The currently diagnosed bilateral pes planus and bilateral foot polyneuropathy are not related to an in-service injury, disease, or event.

5.  Bilateral pes planus and bilateral foot polyneuropathy are not caused by, or increased in severity beyond the natural progress of the disease by, any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a timely letter dated in June 2011, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claim for service connection for a bilateral foot disability, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The June 2011 letter also included provisions for disability ratings and for the effective date of the claim.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination of the feet in July 2011 with a June 2013 addendum medical opinion, a VHA expert medical opinion, and the Veteran's statements.  

The Veteran was afforded an opportunity for a VA medical examination in connection with the claim for service connection for a bilateral foot disability in July 2011.  A VA addendum medical opinion was obtained in June 2013 pursuant to the April 2013 Board Remand.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998).  Here, as discussed in the March 2014 VHA request, the Board found the June 2013 VA examiner's addendum medical opinion to be inadequate insofar as it did not address the significance, if any, of the Veteran's in-service complaint of feet pain on the current bilateral foot disabilities.

As such, the Board requested a VHA expert opinion in March 2014, which was provided in June 2014.  The Board finds that the July 2011 VA examination with the June 2013 addendum medical opinion, and the June 2014 VHA opinion, taken together, are adequate with regard to the claim for service connection for a bilateral foot disability.  Here, the fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex medical diagnostic issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  The opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for a bilateral foot disability, to include on a secondary basis, has been met.  38 C.F.R. § 3.159(c)(4).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection for a Bilateral Foot Disability

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Pes planus is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Polyneuropathy (as an organic disease of the nervous system) is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. §§ 3.303(b) and 3.309(a) apply.  Id.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as polyneuropathy, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that the current bilateral pes planus and bilateral foot polyneuropathy are results of active service.  Specifically, he has asserted that the bilateral foot pains he experienced in service were the first manifestations of the current foot disabilities.  In the alternative, the Veteran contends that the bilateral foot disability is due to diabetes mellitus.  A final April 2013 Board decision denied service connection for diabetes mellitus.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014). 

The Board first finds that the evidence of record demonstrates that the Veteran has currently diagnosed pes planus and bilateral foot polyneuropathy.  In May 2011, the Veteran's private treating physician, Dr. D.C., indicated that the Veteran had a current flat foot condition.  A July 2011 VA examination report reflects a diagnosis of bilateral foot polyneuropathy. 

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran experienced bilateral foot pain in service, without evidence of injury.  The Veteran's service treatment records indicate that the Veteran complained that his feet hurt in 1970 during service.  The foot pain was treated with an analgesic balm, ace wraps to both legs, and aspirin; however, no etiology for the foot pain was stated or implied.  

Regardless of the single instance of treatment for bilateral foot pain in 1970, the evidence does not demonstrate chronic symptoms of bilateral foot polyneuropathy during service or continuous symptoms of bilateral foot polyneuropathy since service separation.  A report of medical examination from October 1973 (merely two months prior to separation) indicated a normal clinical evaluation of the Veteran's feet.  Neither the examiner's findings nor clinical examination at that time reflect any reported history of a bilateral foot problem in service, or complaints, treatment, or diagnosis of bilateral foot polyneuropathy either during service (aside from the single 1970 complaint) or at service separation.  

Also, the lay and medical evidence does not demonstrate continuous symptoms of bilateral foot polyneuropathy since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  The first evidence of a bilateral foot polyneuropathy is not shown until 2009, over three decades after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

Regarding the question of continuous post-service symptoms of bilateral foot polyneuropathy, in addition to a lack of reporting additional feet problems in service (other than the 1970 complaint of feet pain), the Veteran had many opportunities to report any bilateral foot condition prior to the initial claim of service connection for a bilateral foot disability in June 2011.  On previous initial applications for compensation, the Veteran submitted to VA in October 2009 and July 2010 for diabetes mellitus and prostate cancer, respectively, the Veteran claimed service connection for various other disorders but did not reference or claim any bilateral foot problems.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

Additionally, the evidence does not show that the Veteran's bilateral foot polyneuropathy manifested to a compensable degree (i.e., at least 10 percent) within one year of service separation (in December 1973); therefore, presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted.

On the question of direct nexus between a bilateral foot disability and service, the Board finds that the weight of the evidence is against the finding that the Veteran's bilateral foot disability, including pes planus and foot polyneuropathy, are causally related to the in-service feet pain.  Evidence supportive of the Veteran's claim is included in a May 2011 private record wherein a private treating physician, Dr. D.C., indicated that the Veteran has flat foot that are a result of, or aggravated by, his military service; however, Dr. D.C. did not offer any basis for this opinion, and the Board affords Dr. D.C.'s opinion little probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions");  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (requiring medical examiners to provide a "reasoned medical explanation connecting " observations and conclusions). 

Evidence against the finding that the Veteran's bilateral foot disability is causally related to service is included in the June 2014 VHA expert opinion, which was obtained pursuant to the Board's finding that the July 2011 VA examination report with the June 2013 addendum medical opinion was inadequate.  The VHA expert, an orthopedic surgeon, noted that the Veteran had one episode of foot pain in 1970 that resolved without residuals; that the Veteran did not complain of any foot problems until March 2009 when he complained of numbness and tingling in the toes; and that subsequent treatment records do not have this complaint.  The VHA physician indicated that these complaints (numbness and tingling in the toes) are consistent with the later diagnosed peripheral neuropathy that was attributed to diabetes.  Based on the above, the VHA physician opined that it is less likely than not that the bilateral foot disability is caused by, or related to, military service.  The VHA physician has orthopedic medical expertise to render such opinion.  He had adequate information on which to base the medical opinions and provided adequate rationales for the conclusions that are consistent with the facts in this case and are based on medical principles.  For these reasons, the Board affords the VHA physician's medical opinion great probative weight.

Although the Veteran has at least implicitly asserted that the current bilateral foot disability is causally related to the bilateral feet pain during service, he is a lay person and does not have the requisite medical expertise to be able to render a competent medical opinion regarding the cause of the bilateral foot disability.  The etiology of the disability is a medical etiological question dealing with the origin and progression of the Veteran's musculoskeletal and neurological system, and pes planus and polyneuropathy are diagnosed primarily on objective clinical findings.  Thus, while the Veteran is competent to relate symptoms of a foot disability that he experienced at any time, including pain, he is not competent to opine on whether there is a link between the bilateral foot disability and active service, including an episode of feet pain during service without context of injury, because such opinion regarding causation requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74.

Furthermore, as stated above, the Veteran's bilateral foot polyneuropathy was not chronic in service, did not manifest during service or to a compensable degree within a year after service separation, and the evidence does not show that there has been a continuity of symptomatology since service.  The June 2014 VHA physician opined that it was less likely that the Veteran's bilateral foot disability was attributable to in-service feet pain and provided a sound rationale for the medical opinion that is consistent with the evidence and the Board's findings in this case.  Thus, the weight of the evidence is against a finding that a bilateral foot disability was incurred in or otherwise caused by active service.  For these reasons, the Board affords the Veteran's opinion - that the current bilateral foot disability is the result of service - less probative value than the June 2014 VHA physician's medical opinion.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current bilateral pes planus and bilateral foot polyneuropathy and active duty service, including no credible evidence of chronic symptoms of bilateral foot polyneuropathy in service, of bilateral foot polyneuropathy to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of bilateral foot polyneuropathy since service, or competent nexus of either bilateral pes planus and bilateral foot polyneuropathy to service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a bilateral foot disability on a direct basis, including directly (for pes planus and polyneuropathy) and presumptively as a chronic disease (for polyneuropathy), and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As discussed above, to prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In the present case, the Veteran alternatively contends that the bilateral foot disability is directly related to the diabetes mellitus.  For the reasons discussed in detail in the final April 2013 Board decision, the Board found that service connection for diabetes mellitus is not warranted, and is denied.  See 38 C.F.R. § 20.1100.  Because of finality of denial of service connection for diabetes mellitus, a threshold legal requirement of primary service-connected disability for a valid claim of secondary service connection has not been met.  See 38 C.F.R. § 3.310.  Accordingly, the claim of service connection for a bilateral foot disability, to include bilateral pes planus and bilateral foot polyneuropathy, to the extent it is claimed to secondary to the diabetes mellitus, basis is legally insufficient, and must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a bilateral foot disability, including bilateral pes planus and bilateral foot polyneuropathy, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


